Citation Nr: 0735715	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-08 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for sickle cell trait 
(claimed as sickle cell anemia).  

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for tuberculosis. 

5.  Entitlement to service connection for right knee injury 
residuals. 

6.  Entitlement to service connection for eye injury 
residuals.  

7.  Entitlement to service connection for right rib injury 
residuals.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from April 1973 to 
April 1976, from March 1979 to October 21, 1982, under 
honorable conditions, and from October 22, 1982 to January 4, 
1989, under other than honorable conditions.  

The veteran's appeal as to the issues listed above arose from 
a March 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, which 
denied the veteran's claims of entitlement to service 
connection for diabetes mellitus, sickle cell trait (claimed 
as sickle cell anemia), hepatitis C, tuberculosis, right knee 
injury residuals, eye injury residuals, and right rib injury 
residuals.  

In March 2005, the veteran indicated on his appeal form (VA 
Form 9) that he desired a videoconference hearing before a 
Veterans Law Judge.  However, in November 2006, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2006).  Accordingly, the Board 
will proceed without further delay.  


FINDING OF FACT

The veteran does not have diabetes mellitus, sickle cell 
trait (claimed as sickle cell anemia), hepatitis C, 
tuberculosis, right knee injury residuals, eye injury 
residuals, or right rib injury residuals, as the result of 
disease or injury that was present during his active military 
service.


CONCLUSION OF LAW

Diabetes mellitus, sickle cell trait (claimed as sickle cell 
anemia), hepatitis C, tuberculosis, right knee injury 
residuals, eye injury residuals, and right rib injury 
residuals, were not incurred in or aggravated by honorable 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.12(a),(c),(d)(3), 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that service connection is warranted for 
diabetes mellitus, sickle cell trait (claimed as sickle cell 
anemia), hepatitis C, tuberculosis, right knee injury 
residuals, eye injury residuals, and right rib injury 
residuals.  

The Board first notes that in an Administrative Decision, 
dated in January 2005, essentially determined that the 
veteran's period of service from October 22, 1982 to January 
4, 1989 was terminated by a discharge under other than 
honorable conditions.  The RO entered a decision that this 
period of service was dishonorable for VA purposes.  See 38 
C.F.R. § 3.12(c) (2007).  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  

Given the foregoing, the veteran may not receive compensation 
for disability incurred during the period from October 22, 
1982 to January 4, 1989.  38 C.F.R.  § 3.12(c); Struck v. 
Brown, 9 Vet. App. 145, 152 (1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R.  
§ 3.303(d).  Service connection may also be granted for 
diabetes mellitus when it is manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  38 
C.F.R. § 3.303(c) (2007).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  

Service medical records for the period from October 22, 1982 
and January 4, 1989 are not associated with the claims file.  
In a decision dated in March 2005, the RO determined that 
these records were unobtainable, and that any further 
attempts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(d).  

The veteran's available service medical records are dated 
between March 1973 and December 1975.  With regard to all 
claims other than residuals of an eye injury, these records 
do not show treatment for any relevant symptoms, or any 
relevant diagnoses.  With regard to the claim for residuals 
of an eye injury, reports, dated in April 1973 and May 1975, 
note 20/20 vision OU (both eyes).  An October 1973 report 
notes a four-day history of conjunctivitis of the OD (right 
eye).  The right eye was noted to have diffused papillary 
hypertrophy, "mild," and the cornea was clear.  The 
impression was conjunctivitis, possibly viral.  A May 1975 
report notes a complaint of battery acid in the left eye.  A 
November 1975 report indicates that the veteran's "40/40" 
vision was evaluated, and that the diagnosis was compound 
myopic astigmatism.  

An "ETS" (expected termination of service) examination 
report, dated in November 1975, shows that his eyes, 
ophthalmoscopic, pupils, ocular motility, "lungs and 
chest," endocrine system, "spine, other musculoskeletal," 
and lower extremities, were all clinically evaluated as 
normal.  The report notes that he had a scar at the right 
eye, that a chest X-ray was negative, that his distant vision 
was 20/40 bilaterally, and that his near vision was 20/25.  
The report notes "defective vision," and indicates that 
urinalysis was negative for albumin and sugar.  

A September 1975 tine (TB) skin test was noted to have been 
negative.  In an accompanying "report of medical history," 
the veteran denied having had "swollen or painful joints," 
eye trouble, tuberculosis, asthma, shortness of breath, 
jaundice or hepatitis, broken bones, sugar or albumin in 
urine, "arthritis, rheumatism, or bursitis," or a "trick" 
or locked knee.  

The Board must find that the available service medical 
records provide evidence against these claims, failing to 
indicate the disorders at issue.

In light of the fact that some of the service medical records 
are not available, the Board must look carefully that the 
post-service record.  As for the post-service medical 
evidence, it consists of VA progress notes, dated between 
2001 and 2007.  This evidence indicates the following: the 
veteran's last TB (tuberculosis test) was a few years ago and 
was negative (from a June 2001 progress note); the veteran 
has a ten-year history of crack cocaine use (alternatively 
described as "since the mid 80s"), with diagnoses that 
include cocaine dependence; the veteran reported a history of 
a left knee injury in his 20s from sports, with intermittent 
left knee pain; he reported a history of a right rib injury 
"in his 20s" from football; he reported that he had been 
diagnosed with DM2 (diabetes mellitus, type 2) a year ago 
("in 2000"); he underwent etoh (alcohol) detoxification 
treatment.  This evidence also shows that he was noted to 
have alcohol abuse, hepatitis C, "sickle cell trait," 
posterior vitreous detachment of both eyes, and "age related 
maculopathy OD dry type."  A June 2001 chest X-ray report 
contains an impression of "no acute disease."  A July 2001 
X-ray report for the ribs notes an old fracture of the 8th 
right rib.  An October 2001 progress note shows that the 
veteran reported of a history of a rib fracture of the eight 
rib, right, during service in 1973.  He complained of pain 
over  that rib.  On examination, the eight right rib flared 
out, and was noted to have a nonsmooth surface.  The 
assessment noted a previous right eighth rib fracture.  A 
February 2004 X-ray report for the right knee contains an 
impression noting no evidence of acute osseous injury or 
evidence of arthritis, a prominent osteophyte at the right 
medial femoral condyle, and minimal spurring of the tibial 
spine.  An August 2004 progress note states that the veteran 
has a history of ETOH (alcohol) and cocaine use, and 
indicates that the veteran stated that he had not been using 
for more than a year.  An August 2007 chest X-ray report 
contains an impression of "chronic obstructive pulmonary 
disease unchanged."  Progress notes dated in 2007 show 
treatment for poorly controlled diabetes mellitus.  The Board 
further notes that the progress notes contain a number of 
notations of hepatitis C.  

With regard to the claims for sickle cell trait (claimed as 
sickle cell anemia), and tuberculosis, under 38 U.S.C.A. 
§§ 1110 and 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  VA regulations also state that 
sickle cell trait alone, without a history of directly 
attributable pathological findings, is not a ratable 
disability, and that cases of symptomatic sickle cell trait 
are to be forwarded to the Director, Compensation and Pension 
Service for consideration.  38 C.F.R. § 4.117, Diagnostic 
Code 7714 (2007), Note.  

The veteran's service medical reports do not show treatment 
for, or a diagnosis of, either tuberculosis, or sickle cell 
trait (or any other condition associated with sickle cell).  
The veteran's separation examination report shows that his 
lungs were clinically evaluated as normal, that a tine test 
was negative, and that a chest X-ray was negative.  Given the 
foregoing, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  Furthermore, there is no competent 
post-service medical evidence to show the existence of either 
of these claimed disorders.  In this regard, to the extent 
that there is evidence of "sickle cell trait," there is no 
competent evidence to show that this trait is symptomatic, or 
that it is manifested by a disease process, to include sickle 
cell anemia.  Finally, the Board notes that there is no 
competent evidence to show that the veteran has a sickle 
cell-related disorder, or tuberculosis, that is related to 
his service.  Accordingly, the claims must be denied.  

With regard to the claim for eye injury residuals, the 
veteran's service medical records show that he was treated 
for conjunctivitis of the right eye in October 1973, a 
complaint of battery acid in the left eye in May 1975, and he 
was noted to have "40/40" vision and compound myopic 
astigmatism in November 1975.  However, his November 1975 
examination report shows that his eyes, ophthalmoscopic, 
pupils, and ocular motility, were all clinically evaluated as 
normal, that his distant vision was 20/40 bilaterally, that 
his near vision was 20/25 bilaterally, and he was noted to 
have "defective vision."  There is no competent evidence to 
show that the veteran's astigmatism was acquired in nature, 
and the Board finds that a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303(c) (congenital or 
developmental defects, to include refractive error of the 
eye, as such, are not diseases or injuries within the meaning 
of applicable legislation); see also 38 C.F.R. § 4.9 (2007); 
Beno v. Principi, 3 Vet. App. 439 (1992).  Furthermore, there 
is no competent evidence showing that the veteran has eye 
injury residuals that are related to his service.  

The earliest evidence of an eye disorder is found in the 2001 
VA progress notes.  This is about  19 years after separation 
from honorable active duty service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

With regard to the claims for diabetes mellitus, hepatitis C, 
right knee injury residuals, and right rib injury residuals, 
there is no evidence of treatment for, or a diagnosis of, any 
of these claimed conditions during service.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  Furthermore, the first evidence of any of the 
claimed conditions is found, at the earliest, in the 2001 VA 
progress notes.  This is about 19 years after separation from 
honorable active duty service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claims.  Maxson.   
Furthermore, there is no competent evidence showing that the 
veteran has diabetes mellitus, hepatitis C, right knee injury 
residuals, or right rib injury residuals, that are related to 
his service.  

In this regard, although the progress notes show that the 
veteran reported a history of a fractured rib, and a right 
knee injury "in his 20s" and/or during service, these 
notations appear to be "by history" only, as there is 
nothing to indicate that these notations were based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  There is no competent evidence to 
show that diabetes mellitus was manifested to a compensable 
degree within one year of separation from honorable service.  

As a final matter, the Board notes that the veteran does not 
assert, and his personnel records do not show, that he ever 
served in the Republic of Vietnam.  Therefore, service 
connection for diabetes mellitus type II, as a result of 
Agent Orange exposure is not warranted.  See  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); National Personnel 
Records Center finding, dated in June 2003.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has the claimed 
conditions that should be service connected.  However, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  With regard to all claims except the claim 
for eye injury residuals, these conditions are not capable of 
lay diagnosis.  Furthermore, with regard to all claims, the 
Board has determined that the veteran's written testimony is 
outweighed by the medical evidence (service and post-service 
medical records, indicating disorders that began decades 
after service), and that this evidence shows that service 
connection is not warranted for any of the claimed 
conditions.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  In a letter, dated in April 2002, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board also notes that the April 2002 letter was sent to the 
veteran prior to the RO's March 2003 decision that is the 
basis for this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006), aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).    

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded adequate 
notice in October 2007, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  In this regard, as 
previously stated, the RO has determined that service medical 
records dated between 1982 and 1989 cannot be obtained, and 
that additional attempts to obtain them would be futile.  See 
38 C.F.R. § 3.159(d).  Given the foregoing, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board notes that the veteran has not been afforded 
examinations, and that etiological opinions have not been 
obtained.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board has determined that the evidence 
shows that the veteran does not have tuberculosis, or a 
compensable disease associated with sickle cell trait, that 
none of the claimed disabilities were manifest during 
service, that none of the claimed disabilities are shown 
prior to 2001, and that there is no competent evidence 
showing a nexus between service and the disabilities in 
issue.  The Board therefore finds that a remand for an 
examination and/or opinion is not necessary to decide the 
claims.  See 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for diabetes mellitus is denied.  

Service connection for sickle cell trait (claimed as sickle 
cell anemia) is denied.  

Service connection for hepatitis C is denied.  

Service connection for tuberculosis is denied.  

Service connection for right knee injury residuals is denied.  

Service connection for eye injury residuals is denied.  

Service connection for right rib injury residuals is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


